UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6101


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

AARON COPPEDGE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:09-cr-00064-FL-1)


Submitted: November 30, 2021                                      Decided: January 7, 2022


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Coppedge, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aaron Coppedge appeals the district court’s order denying his motion under § 404

of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release, and his motion under Fed. R. Crim. P.

36. We have reviewed the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court. United States v. Coppedge, No. 4:09-cr-00064-FL-

1 (E.D.N.C. Dec. 22, 2020). We grant Coppedge’s motion to supplement his informal brief

and deny his motion to appoint counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2